—Judgment unanimously affirmed. Memorandum: County Court properly denied defendant’s motion to suppress pretrial statements set forth in the People’s CPL 710.30 notice. The detective who conducted the interrogation testified that he administered Miranda warnings before questioning defendant, that defendant waived his right to counsel and agreed to speak with him, and that defendant made statements to police before asking to speak with counsel. Although defendant’s testimony regarding the sequence of those events conflicted with the detective’s testimony, the court’s resolution of that credibility issue is entitled to considerable weight, and we perceive no basis in this record to disturb it (see, People v Prochilo, 41 NY2d 759, 761; People v Bullock, 233 AD2d 958, lv denied 89 NY2d 940). (Appeal from Judgment of Monroe County Court, Maloy, J.— Robbery, 3rd Degree.) Present — Denman, P. J., Green, Scudder, Callahan and Balio, JJ.